DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on June 10, 2022.  Claims 1, 8 and 13 have been amended.  No claims have been added or cancelled.  Claims 1-20 are pending in the application.

Response to Amendment
	Rejections under 35 USC § 103 of Claims 1-20 have been withdrawn in view of applicant’s amendments. 

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to Claims 1 and 13, Hamilton, M. (US Pat. No. 3,847,298)-which is considered the closest prior art of record, discloses an aircraft and fuel tank inerting system (see column 1, lines 57-61), comprising:
a fuel tank (see column 2, lines 57-68);
an air source (air/fuel mixture coming from air source and fuel tank into heat exchanger/catalytic reactor) arranged to supply air into a reactive flow path (#54) (see figures 1-5, column 1, lines 61-66 and column 2, lines 63-68);
a catalytic reactor (#52) comprising a plurality of sub-reactors (plurality of reactor tubes (#52) which include a bed of catalytic material) arranged along the reactive flow path (#54), the plurality of sub-reactors comprising a first sub-reactor and a second sub-reactor (see figure 5, column 2, lines 63-68 and column 3, lines 58-66);
a heat exchanger (heat exchanger tubes having cooling air from inlet (#58) directed across tubes (#52) in counterflow relationship before passing out through outlet (#60)) arranged along the reactive flow path (see figures 5 and column 3, lines 58-66);
a fuel tank ullage supply line fluidly connecting the reactive flow path to the fuel tank to supply an inert gas to a ullage of the fuel tank (see figure 1, and column and claim 6; Hamilton discloses wherein the catalytic reactor receives the air and fuel from the fuel tank to react the air and fuel to produce oxygen-depleted reaction gases and the hot side of said heat exchanger receives the oxygen-depleted gases from said catalytic reactor to cool the reaction gases before the gases are provided to a ullage in the fuel tank.  Therefore, in view of this, it is considered obvious, that there is a fuel tank ullage supply line fluidly connecting the reactive flow path to the fuel tank to supply the inert gas to the ullage of the fuel tank, as claimed by the applicant).
The differences between Hamilton and the instant invention is that Hamilton fails to disclose: (1) wherein the plurality of sub-reactors are arranged in series, (2) wherein the heat exchanger is arranged along the reactive flow path, wherein at least a portion of the heat exchanger is arranged between the first sub-reactor and the second sub-reactor along the reactive flow path, and (3) at least one fuel injector arranged relative to at least one sub-reactor of the plurality of sub-reactors, the at least one fuel injector configured to inject fuel into the reactive flow path at at least one of upstream of and in the respective at least one sub-reactor to generate a fuel-air mixture.
Applicant persuasively discloses on paragraphs [0061]-[0062] of instant specification that: “In operation, a fuel-air mixture passes through a reactive flow path 316
is supplied into the catalytic reactor 302 from the primary injector 304. The primary injector 304 is arranged to inject the fuel-air mixture into the catalytic reactor 302 through the reactive flow path 316. The primary injector 304 may be any type of injection or supply mechanism, as will be appreciated by those of skill in the art. For example, the primary injector may be a pump system, a valve system, an ejector, etc. The fuel-air mixture may be generated upstream of the primary injector 304 or within the primary injector 304, depending on the configuration of the primary injector 304, and flows into the reactive flow path 316. The primary injector 304 supplies the fuel- air mixture into the catalytic reactor 302 having desired properties, such as flow rate, pressure, initial temperature, etc.  In this embodiment, the catalytic reactor 302 is separated into a series of sub-reactors 308a-f, which are separated to allow for an efficient, and potentially optimized, reaction and generation of inert gas. The sub-reactors 308a-f are each arranged to enable a catalytic reaction therein, thus altering the composition of the fuel-air mixture, such as reducing an oxygen content to sufficient levels to generate the inert gas 307 for supply into a fuel tank.”
Applicant further discloses on paragraph [0073] of instant specification that: “Advantageously, by managing the temperature within the catalytic reactor and the sub-reactors thereof (e.g., catalytic oxidizers), potential damage to the catalyst can be alleviated. The lower temperatures achieved through a staged or series of sub-reactors can reduce the risk of operating any given sub-reactor near a fuel (i.e., prevent combustion of fuel), particularly if the system operates below the autoignition temperature of the fuel. Staged fuel injection as provided herein can allow the whole system to operate below the lower flammability limit concentration of the fuel, ensuring that only the catalyst can cause the oxidation to proceed.”
There is no reason, motivation or suggestion in Hamilton, alone or in combination, which would motivate one of ordinary skill in the art to have a fuel tank inerting system with the above configuration as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759